Citation Nr: 1214769	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2009, the Veteran requested a hearing before the Board.  In August 2009, the Board remanded the issue to schedule a Travel Board hearing.  The RO complied with the request by scheduling the Veteran for a December 2009 hearing and notified him about the date, time, and location of the hearing in a November 2009 letter.  

In December 2009, he withdrew his request for a hearing and requested that the Board consider his claim on the basis of the evidence of record.  As the RO complied with the August 2009 Remand directives by scheduling him for a hearing and he subsequently waived his right to appear at such a hearing, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

Hearing loss is manifested by no worse than Level I hearing in either ear at any time during the initial rating period.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85. 

In addition to the hearing loss criteria above, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Veteran filed the claim in January 2007.  A VA examiner reported the following puretone threshold findings in a March 2007 VA audiology examination report:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
20
15
40
70
36
LEFT
15
25
65
75
45

The March 2007 VA examiner indicated that speech recognition testing scores were 98 percent in the right ear and 96 percent in the left ear using the Maryland CNC word list.  

In evaluating the Veteran's bilateral hearing loss using these test results, from Table VI of 38 C.F.R. §  4.85, Roman Numeral I is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column in Table VI.  For the right ear, under Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived.  

In such a scenario, either ear could be used as the poorer ear for 38 C.F.R. § 4.85's Table VII as they both would equate to the same Roman Numeral.  A zero percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss under 38 C.F.R. § 4.86 is not indicated.

A private examiner reported the following puretone threshold findings in an April 2008 private treatment record:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
30
25
50
85
48
LEFT
30
40
75
80
57

The April 2008 private examiner indicated that speech recognition testing scores were 96 percent in the right ear and 100 percent in the left ear.  The April 2008 private examiner did not indicate whether they used the Maryland CNC word list in performing the speech recognition testing.  Therefore, the speech recognition scores are not valid under 38 C.F.R. § 4.85, although the puretone threshold levels may be considered as evidence of the level of hearing impairment.  

The Veteran reported experiencing difficulties hearing in noisy environments in an April 2008 VA audiology examination report.  The April 2008 VA examiner reported the following puretone threshold findings upon examination:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
25
25
50
80
45
LEFT
20
30
70
75
49

The April 2008 VA examiner indicated that speech recognition testing scores were 96 percent in the right ear and 100 percent in the left ear using the Maryland CNC word list.  

Table VI indicates numeric designation of Roman Numeral I for the right ear and Roman Numeral I for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss under 
38 C.F.R. § 4.86 is not indicated.

A VA examiner reported performing additional VA testing in June 2009 for VA treatment purposes.  At that time, the Veteran reported a decrease in his ability to understand speech.  Upon examination, the June 2009 VA examiner found no significant changes in the left ear puretone thresholds and no significant changes in the right ear puretone thresholds above 500 Hertz since the April 2008 VA audiology examination.  


Therefore, the June 2009 VA audiology examination, performed for treatment purposes, resulted in the following puretone threshold findings:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
25
25
50
80
45
LEFT
20
30
70
75
49

In an additional June 2009 VA treatment record, the examiner indicated that speech recognition scores from the earlier June 2009 audiology test were 96 percent in the right ear and 100 percent in the left ear.  

When applied to the formula for determining ratings for bilateral hearing loss, the June 2009 VA audiology testing shows that Table VI indicates numeric designation of I for the right ear and I for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss under 38 C.F.R. § 4.86 is not indicated.

In a September 2009 VA treatment record, the Veteran indicated that he was seeking assistance with the selection of hearing aids.  He noted that he was having difficulty hearing in noisy situations.  Upon examination, the clinician noted normal hearing up to 2,000 Hertz with a precipitous sloping severe sensorineural hearing loss above 2,000 Hertz in the right ear, and normal hearing up to 1,000 Hertz with a steeply sloping severe sensorineural hearing loss above 1,000 Hertz in the left ear.  The clinician subsequently assisted the Veteran with the selection of hearing aids.  

Although the April 2008 private testing results are not valid for rating purposes due to the lack of specific testing information as required under 38 C.F.R. § 4.85, if the results were to be utilized in rating the Veteran's bilateral hearing loss disability, the Board notes that the testing would result in a Roman Numeral I for the left ear and Roman Numeral I for the right ear from Table VI in both instances.  A zero percent evaluation would be derived from Table VII of 38 C.F.R. §  4.85 by intersecting row I, the better ear, with column I, the poorer ear, in both instances.  An exceptional pattern of hearing loss under 38 C.F.R. § 4.86 is not indicated.  

Because the April 2008 private testing results, even if valid for rating purposes, would not support assignment on an increased evaluation, remand for development in the form of clarification of the specific speech recognition tests given is not necessary as the Veteran is not prejudiced.

The Board has also considered the Veteran's statements regarding his bilateral hearing loss.  He has made statements throughout the record indicating that his hearing loss disability causes difficulty with understanding speech, especially in noisy environments.  In addition, in a May 2008 substantive appeal, he indicated that he has experienced an adverse economic impact due to his bilateral hearing loss.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his bilateral hearing loss symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has made several competent statements throughout the record regarding his inability to understand speech, especially in crowded areas.  Hearing acuity is capable of lay observation, and thus he is competent to present evidence about what he has experienced.  Accordingly, the Board finds his statements indicating difficulty with understanding speech, especially in noisy environments, to be credible.   

The Veteran is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his hearing loss has been provided by the medical personnel who examined him during the initial rating period.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board assigns them greater probative value than his lay statements inferring hearing loss of greater severity than that found on testing.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the probative value to be given to the evidence).

The Board has also considered the Veteran's May 2008 statement indicating that he has experienced an adverse economic impact due to hearing loss; however, the Board does not construe this statement as a reflection of his employability.  In fact, multiple letters from the Veteran appear to be written on letterhead from his own law firm, suggesting that he is currently practicing law.  Therefore, the Board finds that the record does not reasonably raise the issue of a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Next, the Board has considered whether referral for an extraschedular evaluation is warranted.  Specifically, in exceptional cases an extraschedular rating may be warranted.  38 C.F.R. § 3.321 (2011).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as the level of hearing loss, are the symptoms included in the criteria found in the rating schedule for his disability.  

The Board recognizes and has considered the Veteran's reports of difficulty communicating when in the presence of competing background noise; however, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, as measured by both audiological testing and speech recognition testing. 

Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in noisy environments.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss and referral for extraschedular consideration is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board notes that VA audiological examinations, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  To that end, the April 2008 VA examiner noted that the Veteran had difficulty hearing in noisy environments.  

In the context of the evidence of record, the Board finds that the requirements of Martinak have been met.  The Court's rationale in requiring a VA examiner to consider the functional effects of a veteran's hearing loss involved the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. 

Not only did the April 2008 VA examiner address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to include the Veteran's own written statements, do not purport any functional effects on daily living and activities outside of difficulty hearing and comprehending speech, especially in noisy environments.

Therefore, the Board finds no prejudice to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the record and the Board finds that referral for an extra-schedular rating is not warranted under 38 C.F.R. § 3.321(b). 

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss disability is appropriately assigned a noncompensable rating throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Here, service records have been obtained, as have records of private treatment and VA evaluation. The duty to assist also includes the provision of an examination when necessary.  VA records include reports of VA audiology examinations conducted in March 2007 and April 2008.  During these VA examinations, the Veteran was interviewed, the lay evidence presented was recorded, diagnostic testing was conducted, and the claims file was reviewed.

In both cases, VA examiners laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 596 (2007); see also Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the Veteran is found to have been adequate for rating purposes. 

In a February 2012 Informal Hearing Presentation (IHP), the Veteran stated that the claim should be remanded because the most recent VA audiology examination was inadequate because it did not contain the required details allowing for the rating of his hearing loss.  

Specifically, he indicated that the September 2009 VA clinician noted "steeply sloping severe sensorineural hearing loss above 1000 hertz" in the left ear and "precipitous sloping severe sensorineural hearing loss above 2000 hertz" in the right ear, but did not report the exact speech discrimination percentages or the precise  average decibel loss as required under 38 C.F.R. § 3.385.  Therefore, he contended that the September 2009 report was inadequate and requested a more thorough VA audiology examination be performed.

The September 2009 report to which the Veteran refers was actually a September 2009 VA treatment record.  In reviewing this record, the Board notes that the clinician did not test the Veteran's hearing to provide information regarding the claim for a higher initial rating for bilateral hearing loss, but rather to help him in the selection of hearing aids.  Therefore, the September 2009 clinician was under no duty to create an examination report meeting the standards of 38 C.F.R. § 3.385.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, his statements in support of the claim are also of record. 

The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable initial rating for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


